Citation Nr: 9934277	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-10 277A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) from September 24, 1991, to 
October 31, 1995.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from March 1967 to November 
1968.  

Where entitlement to compensation has already been 
established in a prior final rating action, an appellant's 
disagreement with a subsequent rating is a new claim for an 
"increased rating" based on the level of disability 
presently shown by the evidence.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  However, a claim placed in appellate 
status by disagreement with the original or initial rating 
award but not yet ultimately resolved, as with the rating for 
PTSD, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Therefore, as shown on the title page, 
the Board does not characterize the issue of the proper 
rating for PTSD as an "increased rating."

While this case was certified to the Board on the issue of 
entitlement to an effective date earlier than November 1, 
1995, for the award of a 100 percent rating for PTSD, the 
Board finds that the proper appellate issue in this case is 
that set out on the title page.  


REMAND

The record shows that a May 1993 rating action granted 
service connection for PTSD and assigned a 10 percent rating, 
effective from September 24, 1991, the date of reopened 
claim.  In September 1993, the veteran filed a Notice of 
Disagreement with the 10 percent rating assigned for his 
PTSD.  His Notice of Disagreement also included a request for 
a Travel Board hearing. 

The RO issued a Statement of the Case in December 1993.  The 
record shows that the veteran did not perfect his appeal by 
filing a timely Substantive Appeal in response to a December 
1993 Statement of the Case.  His lack of action in this 
regard would usually end his appeal and render the RO's 
decision final; however, he had previously requested a travel 
board hearing on which no action had been taken by the RO.  
The provisions of 38 C.F.R. § 20.703 as in effect in 1993 
provided that a request for a Travel Board hearing filed 
before a Notice of Disagreement had been filed will be 
rejected but that a request for a Travel Board hearing filed 
with a Notice of Disagreement will be accepted by the RO.  
The RO did not schedule the veteran for a Travel Board 
hearing or otherwise respond to his request for such a 
hearing.

The failure to provide the veteran with the requested hearing 
was a violation of due process.  Since the veteran was not 
afforded the Travel Board hearing he had requested and was 
entitled to, his appeal from the May 1993 rating action for a 
rating in excess of 10 percent is still pending and must be 
addressed at this time.  

In this regard, the record shows that the veteran has been 
awarded a temporary total rating of 100 percent for his PTSD 
from November 1, 1995, to April 30, 1996, under 38 C.F.R. 
§ 4.29 and a schedular 100 percent rating thereafter.  Thus, 
he began receiving the maximum award of 100 percent for his 
PTSD beginning on November 1, 1995.  Therefore, the proper 
issue before the Board at this time is entitlement to a 
rating in excess of the 10 percent assigned by the RO for the 
period from September 24, 1991, to October 31, 1995, the day 
before his 100 percent rating for PTSD began.  

Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a)), the Board is herein remanding the case, 
in part, for that purpose, in order to satisfy the procedural 
due process concerns raised in this case.  Thus, the case is 
remanded for the following action: 

1.  The RO should advise the veteran that 
he is entitled to the previously 
requested Travel Board hearing on the 
issue of entitlement to a rating in 
excess of 10 percent for PTSD from 
September 24, 1991, to October 31, 1995.  
If the veteran still desires the Travel 
Board hearing, the RO should schedule the 
veteran for a hearing before a Member of 
the Board at the earliest opportunity.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.  

2.  If the veteran does not desire a 
Travel Board hearing or fails to report 
for a scheduled hearing, he should then 
be asked to identify any treatment he 
received for his PTSD from VA or private 
sources from September 1991 through 
October 1995.  The RO should attempt to 
obtain pertinent records relating to any 
treatment identified by the veteran that 
are not already of record.  The RO should 
then review the evidentiary record and 
make a determination as to the proper 
rating(s) for the veteran's PTSD from 
September 21, 1991, to October 31, 1995.  
If the benefit sought is not granted in 
full, the RO should furnish the veteran 
and his representative a statement of the 
case on the issue of entitlement to a 
rating in excess of 10 percent for PTSD 
from September 24, 1991, to October 31, 
1995, including a recitation of the 
evidence considered and the applicable 
laws and regulations considered in 
reaching the decision.  

Thereafter, the case should be returned to the Board for 
appellate review in accordance with current appellate 
procedures.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  The veteran need take no 
action until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


